Matter of Tristen O. (Shanee S.) (2015 NY Slip Op 01548)





Matter of Tristen O. (Shanee S.)


2015 NY Slip Op 01548


Decided on February 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2015

Friedman, J.P., Andrias, Moskowitz, DeGrasse, Richter, JJ.


14290

[*1] In re Tristen O., and Others, Children Under Eighteen Years of Age, etc.,
andShanee S., et al., Respondents-Appellants, Commissioner of the Administration for Children's Services of the City of New York, Petitioner-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for Shanee S., appellant.
Geanine Towers, P.C., Brooklyn (Geanine Towers of counsel), for Leroy W., appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah A. Brenner of counsel), for respondent.
Bruce A. Young, New York, attorney for the children.

Order, Family Court, Bronx County (Kelly O'Neill Levy, J.), entered on or about December 20, 2013, which, after a hearing, determined that the respondents parents had failed to substantially comply with an order of adjournment in contemplation of dismissal (ACD), and granted petitioner agency's motion to restore the matter to the calendar for a fact-finding hearing on the underlying neglect petitions, unanimously affirmed, without costs.
The parents' objections to the untimeliness of the proceedings are unpreserved because they are raised for the first time on appeal (see Matter of Antoine M., 276 AD2d 793 [2d Dept 2000]). Although we are concerned about the amount of time this case took, the record contains some explanation for the delay and there is no contention that the parents objected to the adjournments.
The court properly found that both parents had failed substantially to observe the terms and conditions of the ACD order (see Family Ct Act § 1039[e]; Matter of James S. [Annemarie R.], 90 AD3d 1099 [3d Dept 2011]). The agency caseworker testified that the mother had failed to complete required services. Further, the court credited the testimony of the caseworker and [*2]the children's foster mother that the father had violated an order of protection.
We have considered appellants' remaining contentions for affirmative relief and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2015
CLERK